ORDER
Upon consideration of the Joint Petition for Suspension, by Consent, filed herein, it is this 18th day of March, 2005,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Stephen P. Bourexis, be suspended from the practice of law for a period of sixty (60) days, commencing May 1, 2005, and it is further
*728ORDERED that the Clerk of this Court shall strike the name of Stephen P. Bourexis from the register of attorneys, and pursuant to Maryland Rule 16-714, shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.